ALLOWABILITY NOTICE

Reply Under 37 CFR 1.116

The submission of the reply filed on 1/05/21 to the final Office action of 11/30/20 is acknowledged. Claims 1-12, 14-20, and 23-27 are currently pending.

Allowable Subject Matter

Claims 1-12, 14-20, and 23-27 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-12, 14-20, and 27, the allowability resides in the overall structure and functionality of the apparatus as recited in the amended independent claim 1, and at least in part, because of the following limitations: “a sealing element comprising an arc barrier material and covering only respective ends of the plurality of wire bonded weak spots that are connected to the respective first conductive plate and the second conductive plate, the sealing element not covering a majority of the plurality of wire bonded weak spots; and an arc quenching media covering the sealing element”.
The aforementioned limitations in combination with all remaining limitations of claim 1, are believed to render said claim 1 and all claims depending therefrom allowable over the prior art of record, taken alone or in combination.
Regarding claims 23-26, the allowability resides in the overall structure and functionality of the apparatus as recited in the amended independent claim 23, and at least in part, because of 
The aforementioned limitations in combination with all remaining limitations of claim 23, are believed to render said claim 23 and all claims depending therefrom allowable over the prior art of record, taken alone or in combination.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANATOLY VORTMAN whose telephone number is (571)272-2047.  The examiner can normally be reached on Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANATOLY VORTMAN/
Primary Examiner
Art Unit 2835